           Case 3:19-cv-06023-BHS-DWC Document 17 Filed 04/27/20 Page 1 of 4



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7
     BRIAN JUDAH MICHALEK,                                     CASE NO. 3:19-CV-6023-BHS-DWC
 8
                                  Petitioner,                  ORDER DECLINING TO ADOPT
 9           v.                                                REPORT AND
                                                               RECOMMENDATION AS MOOT
10   LILLIAN POWERS KAIDA, SHERIFF
     JOE NOLE, TRACY LAKE,
11
                                  Respondents.
12

13           This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable David W. Christel, United States Magistrate Judge, Dkt. 13, and
15   Petitioner’s objections to the R&R, Dkt. 16.
16           Petitioner initiated this matter on October 9, 2019 by filing a proposed petition for
17   habeas corpus pursuant to 28 U.S.C. § 2241. Dkt. 1-1. 1 On January 9, 2010, after
18   screening the petition, Judge Christel issued an order declining to serve the petition
19   because it was defective; however, the order provided Petitioner an opportunity to file an
20

21           1
               Petitioner originally improperly filed his petition in an existing 28 U.S.C. § 1983 matter,
     Michalek v. Nole, 3:19-cv-05605-RJB-TLF. At Magistrate Judge Theresa L. Fricke’s direction, the
22   petition was opened as a new matter.



     ORDER - 1
           Case 3:19-cv-06023-BHS-DWC Document 17 Filed 04/27/20 Page 2 of 4



 1   amended petition or to show cause why this case should not be dismissed. Dkt. 11.

 2   Judge Christel set a deadline of February 10, 2020 for Petitioner’s response and warned

 3   that failure to respond by that date would result in his recommending dismissal of this

 4   action. Id. Petitioner failed to respond. On February 28, 2020 Judge Christel issued the

 5   R&R, recommending that this case be dismissed due to Petitioner’s failure to prosecute

 6   his case. Id. On March 9, 2020, Petitioner brought a motion seeking a 120-day extension

 7   of time and appointment of counsel. Dkt. 14. On March 25, 2020, Petitioner filed an

 8   additional document, also seeking the appointment of counsel, which this Court will

 9   construe as objections to the R&R. Dkt. 16.

10          The district judge must determine de novo any part of the magistrate judge’s

11   disposition that has been properly objected to. The district judge may accept, reject, or

12   modify the recommended disposition; receive further evidence; or return the matter to the

13   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

14          Petitioner has responded to the R&R with a request for a 120-day extension and

15   appointment of counsel. Dkts. 14, 16. The Court construes this as a request for

16   additional time in which to correct the deficiencies in his petition. In light of Petitioner’s

17   request, it can no longer be said that he has failed to prosecute this matter. Therefore, the

18   Court will decline to adopt R&R as moot. Petitioner is granted an extension of time in

19   which to file an amended petition. However, Petitioner’s request for 120 days is

20   excessive; the Court grants Petitioner 60 days, until June 23, 2020, to file an amended

21   petition.

22


     ORDER - 2
           Case 3:19-cv-06023-BHS-DWC Document 17 Filed 04/27/20 Page 3 of 4



 1           Petitioner also requests the appointment of counsel. Dkts. 14, 16. There is no

 2   constitutional right to appointment of counsel in habeas petitions. See McCleskey v. Zant,

 3   499 U.S. 467, 495 (1991). 2 In deciding whether to appoint counsel, the Court “must

 4   evaluate the likelihood of success on the merits as well as the ability of the petitioner to

 5   articulate his claims pro se in light of the complexity of the legal issues involved.”

 6   Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).

 7           In this case, the Court is unable to assess the appropriateness of appointing counsel

 8   because Petitioner has not yet filed a legally sufficient petition from which the Court

 9   could determine whether he is likely to succeed on the merits or whether complex legal

10   issues are involved. Therefore, the Court DENIES Petitioner’s motion for counsel

11   without prejudice.

12           The Court having considered the R&R, Petitioner’s objections, and the remaining

13   record, does hereby find and order as follows:

14           (1)     The R&R is DECLINED as moot;

15           (2)     Petitioner’s motion for an extension, Dkt. 14, is GRANTED in part;

16                   Petitioner may file an amended petition no later than June 23, 2020;

17           (3)     Petitioner’s motions for appointment of counsel, Dkts. 14 and 16, are

18                   DENIED without prejudice; and

19

20
             2
               Appointment of counsel is required if an evidentiary hearing is necessary. Rules Governing
21   Section 2254 Cases in the United States District Courts 8(c). However, it is premature to make that
     determination at this stage of the proceedings, where Petitioner has not yet filed a legally sufficient
22   petition.



     ORDER - 3
          Case 3:19-cv-06023-BHS-DWC Document 17 Filed 04/27/20 Page 4 of 4



 1         (4)   This matter is re-referred to Judge Christel for further proceedings.

 2         Dated this 27th day of April, 2020.

 3

 4

 5
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
